                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION


 DEBORAH R. BIGGS,                                )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    No. 2:18-cv-00086
                                                  )
 ANDREW M. SAUL,                                  )
 Commissioner of Social Security                  )
                                                  )
        Defendant.                                )


                                            ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 17) recommending that the Court deny Plaintiff’s Motion for Judgment on the Administrative

Record (Doc. No. 11) and affirm the Social Security Administration’s (“Commissioner”) decision

denying benefits. No timely objections to the R&R have been filed despite the R&R’s specific

warnings regarding waiver.

       Having thoroughly reviewed the R&R, the Court agrees with the Magistrate Judge’s

analysis. Accordingly, the Court rules as follows:

       1.      The R&R (Doc. No. 17) is APPROVED AND ADOPTED;

       2.      Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 11) is

               DENIED; and

       3.      The Commissioner’s decision denying benefits is AFFIRMED.

       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the

Federal Rules of Civil Procedure and close the file.
IT IS SO ORDERED.



                    ____________________________________
                    WAVERLY D. CRENSHAW, JR.
                    CHIEF UNITED STATES DISTRICT JUDGE




                      2
